Citation Nr: 1044429	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement a rating in excess of 40 percent for degenerative 
spondylosis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 
1995.

This case initially came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

In March 2009, the Board remanded the claim for additional 
development.  The Board finds that the RO substantially complied 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lumbar spine disability is manifested by subjective complaints 
of pain with movement, locking up, and the need for bedrest; 
objective findings include limitation of motion but essentially 
normal muscle tone.  Ankylosis, associated objective neurologic 
abnormalities, or incapacitating episodes have not been shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative spondylosis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods during the appeal period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran has been granted service connection for degenerative 
spondylosis of the lumbar spine, rated under DCs 5003-5237 
(degenerative arthritis and lumbosacral strain).  Hyphenated 
diagnostic codes are used when a rating under one code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27.    

However, all disabilities of the spine, including lumbosacral 
strain under DC 5237, are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine (general rating 
formula) or the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes (formula for rating 
IVDS), whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Note 1 to the 
general rating formula provides that any associated objective 
neurologic abnormalities are to be evaluated under an appropriate 
diagnostic code.

Under the general rating formula, the Veteran's current 40 
percent rating is consistent with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.  

Note 5 to the General Rating Formula defines unfavorable 
ankylosis as including fixation of the spine or a portion thereof 
in flexion or extension, while fixation in a neutral position 
represents favorable ankylosis.

Before analyzing the Veteran's disability under the above 
criteria, the Board must address the question of compliance with 
one of the Board's March 2009 remand instructions.  In the March 
2009 remand, the Board noted that, while the Veteran was in 
receipt of service connection for lumbar spine spondylosis, there 
is also evidence of symptomatology attributable to lumbar disc 
pathology.  

The Board therefore instructed that the Veteran be afforded a VA 
examination to determine, if possible, whether, the 
symptomatology could be separated to determine which was 
attributable to the service-connected spondylosis and which was 
attributable to the nonservice-connected disc disease.  

After reviewing the claims file and examining the Veteran, the 
physician concluded that she could not, without resort to 
speculation, separate the symptoms due to the claimed inability 
to cooperate with the range of motion and repetitive movements 
examination.  In Jones v. Shinseki, 23 Vet. App. 382 (2009), the 
Court offered guidance as to when the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative.  

Here, rather than considering a remand for a new, non-speculative 
opinion, the Board will resolve any doubt as to whether the 
Veteran's symptoms are due to service-connected spondylosis in 
his favor, and consider all symptomatology to be due to the 
lumbar spine disability, including consideration of IVDS.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so); 
Schafrath, 1 Vet. App. at 593 (Board must consider all 
regulations that are potentially applicable).  

However, even considering all symptoms and all potentially 
applicable diagnostic codes and formulas, an increased rating is 
not warranted for the Veteran's lumbar spine disability for the 
following reasons.

First, a 50 percent rating under the general rating formula is 
not warranted in this case because the evidence reflects that 
there has been no ankylosis, unfavorable or otherwise, of the 
thoracolumbar or entire spine during the appeal period.  The July 
2005, September 2006, and June 2010 VA examination reports each 
specifically indicate that there was no thoracolumbar spine 
ankylosis, and none of the private or VA treatment notes indicate 
the presence of ankylosis.

In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA generally is required to consider the 
extent that a veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are most 
prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

However, these provisions are not for consideration where, as in 
this case, the Veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

In any event, on the July 2005 VA examination, the Veteran 
complained of pain at 20 to 30 degrees flexion, 15 to 30 degrees 
extension, 20 to 30 degrees bilateral lateral bending, and 20 to 
30 degrees bilateral rotation, and there was no additional 
limitation by fatigue, weakness, or lack of endurance or 
coordination.  

The September 2006 VA examiner did not report range of motion 
figures because the Veteran "was barely moving claiming severe 
low back pain," but, significantly, the examiner observed that, 
while dressing, the Veteran had forward flexion to 75 degrees, 
and bilateral lateral flexion and rotation to 20 degrees.  Thus, 
the examiner did not indicate whether there was additional 
limitation due to any of the DeLuca factors.  

The June 2010 VA examiner indicated that she could not test the 
Veteran's thoracolumbar range of motion or address the DeLuca 
factors because the Veteran indicated that any movement caused 
severe pain.  Given the discrepancy noted by the September 2006 
VA examiner, the Board finds that the Veteran's ability to move 
while dressing is more indicative of his range of motion than 
those he indicated during an examination which he knew was being 
performed to determine whether he was entitled to compensation.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).  

Therefore, the Board finds that limitation caused by pain and the 
other DeLuca factors did not result in the functional equivalent 
of ankylosis and a rating higher than 40 percent is not warranted 
for the lumbar spine disability pursuant to the DeLuca factors.

In addition, there have been no associated objective neurologic 
abnormalities warranting a separate evaluation under any 
potentially applicable diagnostic code during the appeal period 
pursuant to Note 1 to the general rating formula.  Most of the 
neurologic findings during the appeal period have been at or near 
normal.  

These include the July 2005 VA examination findings of 
noncontributory, no specific dermatome pattern with regard to the 
lower extremities, normal muscle tone, no atrophy of the lower 
extremities, manual muscle strength 4.5/5 of L1 to S1 myotomes 
bilaterally, +2 deep tendon reflexes, and negative straight leg 
raising.  

In addition, the September 2006 VA examination findings of muscle 
strength 5/5  for hip and knee extension, and 4/5 for ankle and 
toe flexion and dorsiflexion, normal muscle tone, no muscle 
atrophy, 1/2 pain and light touch of the lower extremities on 
detailed sensory exam, no specific dermatomal patter (non 
radicular) 2+ knee and ankle jerks, and normal plantar (Babinski) 
flexion bilaterally

Moreover, the June 2010 VA examination findings of 2+ knee and 
ankle jerks, normal plantar (Babinski) flexion, normal position 
sense and decreased stockinette pattern abnormality on pain or 
pinprick and light touch sensory examination (subsequently noted 
to be not related to the lumbar condition), with no dyesthesias, 
5/5 motor strength of the hips, knees, ankles, and toes, with 
normal muscle tone and no atrophy.  

The private treatment records similarly contained essentially 
normal neurologic findings throughout the appeal period.  These 
include a normal April 2006 EMG/NCV report, a September 2006 
EMG/NCV report indicating F waves present and symmetrical, H 
reflexes elicited bilaterally, but findings suggestive of 
sensory, motor peripheral neuropathy at the level of bilaterally 
and bilaterally tarsal tunnel, and positive waves with good 
recruitment pattern over the left vastus lateralis muscles 
bilaterally, but findings suggesting L4 and S1 radiculopathy 
bilaterally.

Also included are multiple private rheumatologic notes indicating 
lumbosacral radiculopathy treated with medication, and a February 
2009 private treatment note indicating 5/5 motor strength in the 
lower extremities, normal muscle tone and bulk, absent 
fasticulations, pronator drift, and tremor, negative Adson and 
Tinel's sign, intact vibration, proprioception, and two point 
discrimination on sensory testing with reduced, but not absent, 
pinprick/light touch.

The above evidence reflects that neurologic findings have been at 
or near normal throughout the appeal period, and the neurologic 
abnormalities noted have not caused mild incomplete paralysis of 
the sciatic or any nerve, or the equivalent degree of neuritis or 
neuralgia.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520 
(2010).

The Board also has considered the possibility of a higher rating 
under the formula for IVDS, which provides for a 60 percent 
rating for incapacitating episodes lasting six weeks during the 
previous twelve months.  Note 1 to the formula for rating IVDS 
defines an incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

As noted in the Board's March 2009 remand, the Veteran indicated 
that his back frequently locked up, forcing him to remain 
bedridden, and that he had received certificates for bed rest.  
However, none of the VA or private treatment notes contains any 
evidence of prescription of bed rest by a physician, and no such 
evidence was submitted by the Veteran despite being specifically 
asked for evidence indicating prescription of bed rest by a 
physician in the AMC's April 2009 letter as discussed below.  

There are two disability certificates, but neither mentions bed 
rest and they are dated August and September 2002, prior to the 
appeal period.  Moreover, on the June 2010 VA examination, the 
Veteran indicated that the duration of his incapacitating 
episodes in the previous twelve month period was three weeks and 
that he had no "medical certificate" due to the fact that he 
was disabled.  

Thus, even if these episodes met the definition in Note 1, they 
did not last long enough to warrant a rating higher than 40 
percent.  Therefore, a rating higher than 40 percent is not 
warranted under the formula for rating IVDS.

The Board has also considered the Veteran's statements, including 
those made during the July 2006 RO hearing.  As noted, while he 
testified to being incapacitated, such incapacitation does not 
meet the definition of incapacitating episodes as defined in Note 
1 to formula for rating IVDS.  Moreover, he did not testify to 
ankylosis that could warrant a higher rating under the general 
rating formula or any specific neurologic symptoms that would 
warrant a separate rating for associated objective neurologic 
abnormalities pursuant to Note 1 to the general rating formula.

As to consideration of referral for an extraschedular rating, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, 
then the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the Veteran's 
lumbar spine disability, both orthopedic and neurologic, are 
fully contemplated by the applicable rating criteria.  Thus, 
consideration of whether the disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  

In any event, the Board notes that, while the Veteran testified 
during the RO hearing that he missed significant time from work 
due to his lumbar spine disability and that he would be unable to 
return to his job due to his lumbar spine disability, he 
indicated to the June 2010 VA examiner that he had retired due to 
his psychiatric disability.  The Board finds that his statement 
to the VA physician made during the course of an examination are 
more probative than his statements at the RO hearing during the 
course of a claim for increased compensation benefits.  See Pond, 
12 Vet. App. at 345; Cartright, 2 Vet. App. at 25 (interest may 
affect the credibility of testimony).  

In addition, while he has been hospitalized due to his lumbar 
spine disability, such hospitalization has not been frequent, and 
there is otherwise no indication that application of the regular 
schedular standards has been rendered impractical.  Therefore, 
referral for consideration of an extraschedular evaluation for 
the Veteran's lumbar spine disability is not warranted.  38 
C.F.R. § 3.321(b)(1).

As the preponderance of the evidence reflects that the Veteran's 
lumbar spine symptoms more nearly approximate the criteria for a 
40 percent rating, the benefit-of-the-doubt doctrine is not for 
application, and the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between a 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In June 2005 and April 2009 letters, the RO and the AMC notified 
the Veteran of the evidence needed to substantiate the claim.  
These letters also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the June 2005 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the April 2009 letter.

The April 2009 letter also provided additional information 
regarding disability ratings and the criteria applicable to the 
Veteran's increased rating claim in compliance with a decision of 
the Court that was subsequently vacated by the Federal Circuit.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The first instruction in the Board's March 2009 remand was to 
issue a corrective VCAA notice letter that satisfied all notice 
obligations in accordance with Vazquez-Flores v. Peake, and the 
April 2009 complied with this instruction.  Stegall, 11 Vet. App. 
at 271.

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claim in an August 2010 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The second instruction in the Board's March 
2009 remand was to obtain the San Juan, Puerto Rico VA Medical 
Center (VAMC) records from June 2005 to the present, and the AMC 
complied with this instruction by obtaining these records and 
associating them with the claims file.  Stegall, 11 Vet. App. at 
271.  

The third instruction in the Board's March 2009 remand was to ask 
the Veteran to provide private treatment records related to his 
low back symptoms not already submitted, and that he should be 
specifically requested to provide documentation from his treating 
physician order him to periods of bed rest.  The April 2009 
letter complied with this instruction, including specifically 
asking for documentation of the prescription of bed rest.  
Stegall, 11 Vet. App. at 271.

Pursuant to the Board's fourth remand instruction, the AMC 
afforded the Veteran a June 2010 VA examination as to the 
severity of his lumbar spine disability.  This examination was 
adequate and substantially complied with the Board's remand 
instructions because, as indicated in the discussion above, it 
addressed the questions specified by the Board, including 
orthopedic and neurologic symptoms, whether bed rest was 
prescribed, the DeLuca factors, and whether the symptomatology 
could be attributed to his spondylosis or lumbar disc pathology.  
D'Aries, 22 Vet. App. at 105.  

The examination was also adequate because it was based on 
consideration of the Veteran's prior medical history and 
examinations and also describes his lumbar spine disability in 
sufficient detail to allow the Board to make a fully informed 
evaluation of this disability.   Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  The July 2005 and September 2006 VA 
examinations also allowed for a fully informed evaluation, 
although the July 2005 VA examiner did not review the claims 
file.  

However, the absence of claims file review does not, in and of 
itself, render an examination inadequate, particularly where, as 
here, there were other examinations that did include claims file 
review.  VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances 
in which claims folder should be reviewed prior to VA 
examination).  Cf. Nieves-Rodriguez, 22 Vet. App. at 304 (a 
private medical opinion may not be discounted solely because the 
opining physician did not review the claims file and the Board 
may not prefer a VA medical opinion over a private medical 
opinion solely because the VA examiner reviewed the claims file).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
and the RO/AMC substantially complied with the Board's remand 
instructions.  The claim for an increased rating for a lumbar 
spine disability was thus properly considered on the merits.


ORDER

A rating in excess of 40 percent for degenerative spondylosis of 
the lumbar spine 
is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a TDIU is part and parcel of an increased rating 
claim when the issue of unemployability is raised by the record.  

In this case, the Veteran is in receipt of service connection for 
only one disability, the above-discussed lumbar spine disability, 
and, as noted above, has claimed that he missed significant time 
from work and was unable to return to his job due to this 
disability.  Also as noted above, the June 2010 VA examiner 
indicated that the Veteran retired from work due to a psychiatric 
disability.  

As the issue of entitlement to a TDIU has been raised but was not 
considered by the RO.  Given that the Board has jurisdiction over 
the claim for a TDIU but the evidence has not been developed 
enough for proper appellate adjudication, a remand is the 
appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 
4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge 
decisions may be relied upon for any persuasiveness or reasoning 
they contain).  

Accordingly, the claim for a TDIU is REMANDED for the following 
action:

Take appropriate action to develop and 
adjudicate the Veteran's claim for a TDIU, 
which was part of his claim for an 
increased rating for his lumbar spine 
disability.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


